HOLMES, Judge.
The prior decision of this court, 54 Ala.App. 604, 311 So.2d 324 (1974), has been *730reversed for this court’s failure to apply the correct standard for reviewing motion for summary judgment in the area of retrial litigation after an appellate court’s determination that a jury verdict was contrary to the great weight and preponderance of the evidence. The rationale of the Supreme Court’s opinion and the correct standard to use is set out in its opinion, 293 Ala. 67, 311 So.2d 328 (1975).
It is apparent to this court that the distinguished trial judge used the same incorrect standard as did this court. We therefore reverse and remand for a determination by the trial judge in conformity with the Supreme Court’s opinion.
Reversed and remanded.
WRIGHT, P. J., and BRADLEY, J., concur.